Citation Nr: 1209532	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to November 1976 and has service with the U.S. Army Reserve reportedly from 1979 to 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO adjudicated the issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included an issue on the title page concerning whether new and material evidence has been received to reopen the claim for service connection.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  An unappealed October 2001 rating decision denied entitlement to service connection for bilateral hearing loss.

3.  Evidence added to the record since the October 2001 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence for entitlement to service connection for bilateral hearing loss was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a November 2007 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the RO's November 2007 letter.  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was also provided in the November 2007 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by presenting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, an October 2001 rating decision denied entitlement to service connection for bilateral hearing loss.  The RO found that there was no evidence of hearing loss in service.  The Veteran did not perfect an appeal and the decision became final.  

The Veteran subsequently submitted statements asserting exposure to artillery noise during active service.  In his April 2008 notice of disagreement he reported that he had experienced hearing problems since his discharge from active service and that he had failed college courses in 1977 because he could not hear his professors.  In a September 2008 statement he described an event during reserve service sometime between January 1980 and November 1980 when he experienced a one week period of hearing loss.  In a separate September 2008 statement a fellow serviceman, L.B., recalled the Veteran having reported that he could not hear after an artillery simulator was accidently thrown within two or three feet of him.  

Based upon a comprehensive review of the record, the Board finds the evidence added to the claim for entitlement to service connection for bilateral hearing loss is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence submitted in support of the Veteran's request to reopen the claim includes statements from the Veteran and L.B. describing an event during reserve service when the Veteran experienced a period of hearing loss.  The Court has held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claim must be reopened.  

ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for bilateral hearing loss; to this extent the appeal is granted.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice in November 2007 including as to the evidence necessary for a service connection claim.  The Board finds, however, that additional development as to the remaining issue is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

In this case, the Veteran contends that he has hearing loss as a result of service due to artillery noise exposure.  A December 2007 VA audiology examination report noted that examinations during active service in 1971 and 1975 and during reserve service in 1980 revealed his hearing was within normal limits in all test frequencies.  The examiner provided a diagnosis of moderately severe to severe bilateral sensorineural hearing loss, but found it was not incurred as a result of active service because his hearing on reserve service examination had been within normal limits.  In statements dated in September 2008 the Veteran and L.B. described an event, apparently subsequent to the Veteran's January 1980 reserve service enlistment examination, in which he experienced a period of hearing loss during a training exercise.  The Veteran reported someone had thrown an artillery simulator approximately three feet from his right leg which almost completely deafened him.  He stated he had not gone to the hospital for treatment and that after a week his hearing seemed normal except for ringing in his ears that was a little louder.  In light of this evidence, the Board finds that additional development is required prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to verify the Veteran's ACDUTRA and INACDUTRA service and to obtain any service treatment records or line of duty determinations that may have been prepared during that service. 

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  The Veteran should be provided an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has hearing loss as a result of service, to include during a period of ACDUTRA or INACDUTRA service.  The examiner should solicit a complete history from the Veteran describing his period of hearing loss during reserve service training exercises and any symptom manifestation experienced subsequent to that event.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


